*800Upon this Court’s independent review of the record, we conclude that nonfrivolous issues exist at least as to whether the County Court properly denied that branch of the defendant’s omnibus motion which was to controvert a search warrant and to suppress physical evidence seized in execution thereof (cf. People v Shemack, 40 AD3d 890 [2007]; People v Henderson, 14 AD3d 714 [2005]; People v Green, 230 AD2d 920, 921 [1996]; People v Close, 198 AD2d 428, 429 [1993]), and as to whether the County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see People v Peoples, 24 AD3d 689, 690 [2005]; People v Terry, 169 AD2d 745, 746 [1991]). Accordingly, assignment of new counsel is warranted (see generally Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 254-261 [2011]). Angiolillo, J.E, Florio, Leventhal and Lott, JJ., concur.